 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALPHONSO HAYDEN, JR.,                              No. 2:14-cv-1004 WBS DB P
12                           Petitioner,
13             v.                                        ORDER
14    BRIAN DUFFY, Warden,
15                           Respondent.
16

17            On November 18, 2019, the Court held an evidentiary hearing in this matter at which

18   Assistant Federal Defender Hannah Larabee appeared on behalf of petitioner, and Deputy

19   Attorney General Justain Riley appeared on behalf of respondent. Having heard the testimony of

20   the parties’ respective witnesses, the Court HEREBY ORDERS that each party shall file an

21   additional brief, not to exceed 10 pages, on or before December 9, 2019, and limited in scope to

22   the relevance to petitioner’s equitable tolling argument of any new evidence and/or expert

23   testimony offered by the parties at, or in relation to, the evidentiary hearing.

24   Dated: November 19, 2019

25

26
27   /DLB7;
     DB/Inbox/Priority/hayd1004.addl br
28
                                                         1
